Opinion by
Mr. Justice Green,
If Mrs. Urieh had been employed by a stranger to perform the same services that she rendered in this case, and for the same wages, and her husband had consented to such employment, the wages to be paid to her, there can be no doubt she would have had a valid legal title to the earnings, and could have sustained her claim against his will although he might subsequently have claimed the wages on the ground that he was the owner of her earnings as her husband. And the reason why she could recover them as against him would be because he had so contracted. In other words his legal right to her earnings in the absence of a contract, would be gone because of the contract made between him and her. Where he agreed that she might have the earnings he certainly forfeited any claim that he might otherwise have to them and therebj’ surrendered such claim to her. If now he makes a contract directly with his wife, that he, having occasion for extra and unusual service in the course of his business outside of his family relation and needs, will ¡tay his wife for the performance of such service the special wages which otherwise he would be obliged to pay to strangers, it is at least true that, so far as he is concerned, he has surrendered to his wife all claim to be the owner of her services, and therefore, of the compensation which he has agreed to pay her. His consent that she shall receive the compensation for the service, certainly divests the case of the aspect, that he, as the owner of her services, and therefore of her earnings, is entitled to both, against her will, and that element of the contention is removed from the argument. What then is left? Nothing but the proposition that a husband and wife cannot make such a contract. Why not? There is nothing in the act of 1893 which gives her a contracting power that denies or restrains her right to contract with her husband. The sec*293ond section of the act, P. L. 344, act June 8, 1893, provides that “ Hereafter a married woman may, in the same manner and to the same extent as an unmarried person, make any contract in writing or otherwise, which is necessary, appropriate, convenient or advantageous to the exercise or enjoyment of the rights and powers granted by the foregoing section,” (sec. 1,) but she may not become accommodation indorser, nor execute a deed without joining her husband. Here is a very large contracting power conferred with ouly special restrictions which do not embrace the pending question. Within her limitations a married woman may contract to the same extent, and in the same manner as an unmarried person. The first section defines the subjects of her contracting power thus : “ that hereafter a married woman shall have the same right and power as an unmarried person to acquire, own, possess, control, use, lease, sell or otherwise dispose of any property real, personal or mixed, and either in possession or expectancy,” etc.
The word “ earnings ” does not appear in this act, but as personal services are a species of personal property, it would seem they may be sold, and as earnings represent in common speech the reward for such services, whether in money or chattels, it would seem that they may be “ acquired,” or “ owned,” or “possessed,” within the fair meaning of the section.-
In Lewis’ Estate, 156 Pa. 337, we held that under the act of 1887 the earnings of a married woman were a species of property and belonged to her and not to her husband, and we all agreed that she should have them, where they were the reward of her personal service; her-title to them was absolute and she could recover them in an action without joining her husband. We do not think the act of 1893 was intended to restrain the meaning of the act of 1887 but to stand as a substitute for it, and.with power and authority, and contracting capacity of married women, at least equal to that which was conferred by the act of 1887.
The word “ acquire,” in the act of 1893 we think includes everything that would be included in the word “ earned ” in the act of 1887. A reading of the two acts together indicates clearly that the later one was intended to remove some doubts about the construction of the first, and to place the rights and powers of married women upon a broader, more comprehensive *294and better defined basis than was accomplished by the act of 1887. The title of the act of 1898 expressly states as one of the objects of the act, the “ enlarging her capacity to acquire and dispose of property.”
In the present case everything that could be done was done by the husband to enable the wife by her own personal service to acquire for herself alone the reward of that service, and ■no rights of his, independent of contract, are in the way of her recovery. We agree with the learned court below in the views expressed upon this subject and therefore affirm the decree.
Decree affirmed and appeal dismissed at the cost of the appellants.